DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 & 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 2, 4, 6, 8, 10, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salam et al. (US 2018/0013662 A1) and further in view of Dai Xianxian (WO 2017054531 A1). 
Re Claim 1, 5 & 9, Salam teaches a network configuration method, comprising: 
determining, based on a mapping relationship, that a first data node in a first YANG data model corresponds to a second data node in a second YANG data model, (Salam; FIG. 1-5; ¶ [0009]-[0020], [0030]-[0046]; The embodiment(s) detail a mapping relationship between nodes in various YANG models.)  
wherein the first data node and the second data node include a same indication operation, and (Salam; FIG. [0010]-[0023], [0030]-[0036]; The node operations have associated comigration and state data.) 
the mapping relationship comprises a correspondence between a data node in the first YANG data model and a data node in the second YANG data model; and (Salam: FIG. 1-5; ¶ [0009]-[0020], [0029]-[0051]; The mapping relationships between data nodes in the YANG model details a relationship between the first and second models.) 
Salam does not explicitly suggest generating a first packet based on the second data node.
However, in analogous art, Dai teaches generating a first packet based on the second data node. (Dai; FIG. 1; Page(s) 2-6; The generation of packets based on node data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salam in view of Dai to generate packets for the reasons of sending data according to format requirements. (Dai Page(s) 2-3.) 

Re Claim 3, 7 & 11, Salim-Dai discloses the method according to claim 1, further comprising obtaining the first data node from a second packet, wherein the second packet is generated based on the first data node. (Dai; FIG. 1; Page(s) 2-6; The generation of packets based on node data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salam in view of Dai to generate packets for the reasons of sending data according to format requirements. (Dai Page(s) 2-3.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443